Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: A relevant prior art, Asai (US 2012/0226475) is directed to extracting and analyzing an abnormality pattern from the monitored data by mapping it to abnormality determination rule.  The abnormality determination rule is tied to a condition that matches a pattern monitored data.  The results are shown in a graph in multiple batches in a time series.  
Although the references teach portions of the prior art, a thorough review of the prior art fails to disclose, “a rule application unit comprising at least one processor and configured to, upon receipt of a request related to a particular analysis target service, apply maintenance information among the collected maintenance information that satisfies a predetermined condition over a predetermined period of the analysis target service to the application rules, wherein applying the maintenance information comprises determining a set of conditions of various conditions indicated in the application rules that are characteristic of the maintenance information; an analysis logic selection unit comprising at least one processor and configured to select the analysis logics that determine abnormality of the particular analysis target service  based on a result of the application of the maintenance information to the application rules; and  a collaborative catalog generation unit comprising at least one processor and configured to generate a collaborative catalog including a combination of the catalogs describing the specifications of the selected analysis logics that were selected to determine abnormalities of the analysis target services.”   


Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454